Title: Continental Congress Report on American Participation in a European Neutral Confederacy, 12 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 12, 1783
Resolved that the Ministers Plenipotentia[r]y be instructed in case they should comprise in the definitive treaty any stipulations amounting to a recognition of the rights of neutral nations, to avoid accompanying them by any engagements which shall oblige the contracting parties to support those stipulations by arms.
